Citation Nr: 0031362	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated septum.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical, thoracic, and lumbar spine disorders.

5.  Entitlement to an increased disability rating for 
temporomandibular dysfunction with headaches, currently 
evaluated as 10 percent disabling.



INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision rendered by the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs.  In that decision, in 
pertinent part, service connection for temporomandibular 
dysfunction was granted and assigned a noncompensable 
evaluation, effective as of February 3, 1997.  It was also 
determined that claims for service connection for 
hemorrhoids, a left knee disorder, a deviated septum, a back 
disorder, and headaches had not been reopened.

In March 2000, the Board remanded this case in order to 
satisfy due process concerns.  Later in March 2000, the RO 
promulgated a rating decision wherein the claim for service 
connection for hemorrhoids was reopened, but denied as not 
well-grounded, and headaches were deemed to be a 
manifestation of the service-connected temporomandibular 
dysfunction, which was thereupon rated as 10 percent 
disabling as of February 3, 1997.  In addition, the RO 
increased, from 10 percent to 30 percent, the disability 
rating assigned for the veteran's service-connected bilateral 
tympanic membrane perforation with tinnitus and 
labyrinthitis, effective as of February 3, 1997.  The veteran 
subsequently indicated that he did not seek further appellate 
review of that claim, and it is no longer before the Board.  
Similarly, the question of entitlement to service connection 
for headaches need no longer be addressed, inasmuch as the RO 
in essence granted service connection for that disorder by 
finding that headaches were related to the veteran's service-
connected temporomandibular dysfunction, which was rated 
accordingly; consideration of headaches as a separate 
disability is precluded by the "anti-pyramiding" provisions 
of 38 C.F.R. § 4.14 (2000).


In view of the RO's March 2000 actions, the issues of 
entitlement to service connection for hemorrhoids, and 
entitlement to an increased disability rating for 
temporomandibular dysfunction with headaches, are 
characterized as indicated on the first page of this 
decision.  It is also noted that these issues are the subject 
of the REMAND decision set forth below.


FINDINGS OF FACT

1.  Prior to the current adjudication, service connection for 
a left knee disability had been denied most recently in March 
1989.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

2.  The evidence received since March 1989, with regard to 
the veteran's claim of entitlement to service connection for 
a left knee disability, is not new.

3.  Prior to the current adjudication, service connection for 
a deviated septum had been denied most recently in March 
1986.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

4.  The evidence received since March 1986, with regard to 
the veteran's claim of entitlement to service connection for 
a deviated septum, is not new.

5.  Prior to the current adjudication, service connection for 
cervical, thoracic, and lumbar spine disorders had been 
denied most recently in March 1989.  The veteran was notified 
of that decision, and of appellate rights and procedures, but 
did not perfect an appeal as to that issue within the time 
period for such action.


6.  The evidence received since March 1989, with regard to 
the veteran's claim of entitlement to service connection for 
cervical, thoracic, and lumbar spine disorders, is not new.


CONCLUSIONS OF LAW

1.  The Seattle RO's March 1989 rating decision, wherein it 
was determined that a claim for service connection for a left 
knee disability had not been reopened, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(2000).

2.  The evidence received subsequent to the Seattle RO's 
March 1989 rating decision, wherein it was determined that a 
claim for service connection for a left knee disability had 
not been reopened, again does not serve to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The Seattle RO's March 1986 rating decision, wherein it 
was determined that a claim for service connection for a 
deviated septum was denied, is final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302(a) (2000).

4.  The evidence received subsequent to the Seattle RO's 
March 1986 rating decision, wherein a claim for service 
connection for a deviated septum was denied, does not serve 
to reopen that claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

5.  The Seattle RO's March 1989 rating decision, wherein a 
claim for service connection for cervical, thoracic, and 
lumbar spine disorders was denied, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(2000).


6.  The evidence received subsequent to the Seattle RO's 
March 1989 rating decision, wherein a claim for service 
connection for cervical, thoracic, and lumbar spine disorders 
was denied, does not serve to reopen that claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7104(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and 
decisions of the Board are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) 

held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

A.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability

Service connection for a left knee disability was denied by 
the Boise, Idaho, RO in an April 1974 rating decision, 
following review of evidence that included the veteran's 
service medical records.  The evidence also included a March 
1974 statement from a private physician that indicated that 
the veteran had been seen in January 1974 for a torn left 
medial meniscus, and that he had at that time furnished 

a history of inservice left knee injury, in April 1967, as a 
result of being thrown from a vehicle.  The RO noted, 
however, that his service medical records were "void" of any 
report of an injury to the knee.  The veteran was notified of 
this decision, and of appellate rights and procedures, by 
means of a letter dated May 1, 1974.  

The question of entitlement to service connection for a left 
knee disability was thereafter considered by VA in May 1974 
and March 1986.  In March 1989, the Seattle, Washington, RO, 
following review of evidence dated between 1986 and 1988 that 
included VA and private medical records indicating, in part, 
the current manifestation of a left knee disability that the 
veteran alleged had been incurred in service, determined that 
new and material evidence that would serve to reopen that 
claim had not been presented.  While it is unclear as to 
whether the veteran was notified of this decision, he was 
notified of other determinations rendered by the RO at that 
time, along with appellate rights and procedures.  In 
addition, while it is also unclear as to whether the NOD 
thereafter received by the RO addressed the question of 
whether his claim for service connection for a left knee 
disability had been reopened, it is uncontroverted that the 
statement of the case (SOC) furnished to him in September 
1989 specifically referenced that issue.  The Board 
accordingly finds that he was notified of that decision, by 
virtue of the actions taken by VA thereafter, and of 
appellate rights and procedures; in view of the fact that he 
did not perfect an appeal as to that issue, as a result of 
his failure to respond to the SOC, the Board also finds that 
the March 1989 decision is final, and can be reopened only 
upon the submission of new and material evidence.

The evidence that has been submitted subsequent to March 
1989, with regard to the question of service connection for a 
left knee disability, consists primarily of private medical 
records that pertain to various medical disabilities, to 
include a left knee disorder.  The report of an August 1985 
private medical examination references the veteran's 
inservice history of a left knee injury after being thrown 
from a truck that had struck a land mine, and notes a post-
service history of left knee problems.  A private medical 
record dated in February 1993 indicates the presence of left 
knee 

instability and arthritis, and a notation that the veteran 
dated his original injury to his Vietnam service.  A May 1993 
private medical record notes that the veteran had multiple 
medical problems, and that "[s]ome of these problems are due 
to injuries he has (sic) sustained in the Vietnam War"; it 
indicates that degeneration of the left medial meniscus was 
demonstrated.  A July 1993 private medical record shows that 
the veteran underwent left knee arthroscopy and arthroplasty.  
A September 1996 private medical record references the 
presence of knee pain, otherwise unspecified, while a private 
medical record dated in October 1997 notes the presence of 
left knee problems, and cites an inservice history of left 
knee injury.  

In addition, an undated statement from a fellow former 
serviceman indicates that the veteran had been hospitalized 
during service as a result of combat injuries, but does not 
identify the nature of those injuries.  The claims file also 
includes statements from the veteran, dated subsequent to 
March 1989, in which he alleged that his current left knee 
problems were caused by an inservice combat incident.

This evidence, while new in the sense that these records had 
not previously been associated with the veteran's claims 
folder, are not new as that term was defined by the Court in 
Colvin; that is, these records do not present new 
information.  The evidence that had been of record as of 
March 1989 included both evidence that a left knee disability 
had been manifested following service, and that the veteran 
had claimed that this disability was the product of an 
inservice combat incident, as reflected by the history 
furnished on the medical records.  The evidence submitted 
subsequent to March 1989 is no more than cumulative in 
nature; it again shows that a post-service left knee 
disability that the veteran has attributed to service is 
manifested.  This evidence does not show that a left knee 
injury was incurred during service, or that a left knee 
disorder was present during service.  See Evans, supra.  

In view of the foregoing, the Board must conclude that new 
and material evidence has not been submitted, and that the 
veteran's claim for service connection for a left knee 
disability has not been reopened.


B.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated septum

Service connection for a deviated septum was denied by the 
Seattle RO in March 1986, following review of evidence that 
included the veteran's service medical records, along with 
post-service VA and private medical records; the report of a 
May 1970 VA examination notes the presence of a deviated 
nasal septum, while a report of June 1974 private surgery 
shows that he was accorded treatment for a deflected nasal 
septum.  The RO, in denying the claim, noted that his service 
medical records were negative for evidence of a nasal 
fracture.  The veteran was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
March 18, 1986.  No NOD was received within the one-year time 
period therefor.

In March 1989, the Seattle RO determined that new and 
material evidence had not been submitted that would reopen 
the previously-denied claim for service connection for a 
nasal fracture.  However, it does not appear that the veteran 
was notified of that decision, and the SOC issued thereafter 
does not reference that question; the Board therefore cannot 
conclude that he was properly notified of the RO's March 1989 
decision.  The question before the Board, accordingly, is 
whether new and material evidence has been submitted since 
March 1986 that would serve to reopen the denial of service 
connection for a nasal fracture.

The evidence submitted since March 1986, with regard to the 
matter of service connection for a nasal fracture, includes 
VA and private medical records dated between 1985 and 1999 
indicating treatment for various medical problems.  The 
report of an April 1986 VA medical examination notes 
impressions to include previous nasal problem, asymptomatic 
at that time.  The report of a private examination, dated in 
September 1997, cites the presence of a deviated nasal septum 
that was possibly secondary to trauma.


In addition, an undated statement from a fellow former 
serviceman indicates that the veteran had been hospitalized 
during service as a result of combat injuries, but does not 
identify the nature of those injuries.  The claims file also 
includes statements from the veteran, dated subsequent to 
March 1989, in which he alleged that his deviated nasal 
septum was related to his service.

This evidence is new, in that these records had not been 
associated with the veteran's claims folder in March 1986.  
However, this evidence is not new, as that term was utilized 
in Colvin, supra, in that these records do not furnish VA 
with new information.  To the contrary, these records merely 
reiterate the previously-known fact that a deviated nasal 
septum was present.  They do not demonstrate that a deviated 
nasal septum had been manifested during service, or was 
otherwise related thereto; see Evans, supra.  As such, these 
records are no more than cumulative in nature, and do not 
serve to reopen the veteran's claim for service connection 
for a deviated nasal septum.

C.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical, thoracic, and lumbar spine disorders

Service connection for a back disability, classified as 
degenerative arthritis of the dorsolumbar and cervical 
spines, was denied by the Seattle RO in March 1989, following 
review of evidence that included the veteran's service 
medical records, and VA and private post-service medical 
evidence.  The post-service medical evidence included medical 
records dated in 1988 pertaining to a worker's compensation 
claim for back problems, filed by the veteran follow an on-
the-job injury to his lower back in 1986.  The RO noted that 
these records did not demonstrate that degenerative arthritis 
of the dorsolumbar and cervical spines had been shown either 
during service, or within one year following separation 
therefrom.  The veteran was notified of this decision, and of 
appellate rights and procedures, by means of a letter dated 
April 6, 1989.  A timely NOD was thereafter 

received, and an SOC that included a discussion of this issue 
was promulgated in September 1989.  A substantive appeal was 
not thereafter submitted, and the RO's denial subsequently 
became final.

The evidence received since March 1989, with regard to the 
question of service connection for a back disability, 
includes private medical records dated between 1985 and 1999.  
A May 1993 private medical record notes the presence of 
various medical problems, to include L3 through S1 disc 
problems; this record indicates that "[s]ome of these 
problems are due to injuries he has sustained in the Vietnam 
War."  A September 1996 private medical record references a 
long history of back pain.  A July 1997 private medical 
record shows remarks by a private physician that he was 
"unable to find any documentation of back condition caused by 
military service in the records that have been provided to 
me.  In the records that I do have there is a report of 
medical examination performed by the department of labor and 
industries in Washington State dated September 28th, 1988.  
This examination was performed in reference to the injuries 
sustained in a work related accident on September 15th, 1986.  
There is a comment in this report under the heading of past 
history '[veteran] had no problems with his low back prior to 
the injury in question.'"  A May 1998 private medical record 
notes the presence of post-traumatic degenerative discs with 
herniation, L3/4, L4/5, and L5/S1, and thoracic outlet 
syndrome.  The report of a January 1991 MRI test of the 
cervical spine notes a clinical history of right C7 
radiculopathy, and findings to include minimal intervertebral 
disc degenerative desiccation at C5-6, and a minimal disc 
bulge at C6-7.  

In addition, an undated statement from a fellow former 
serviceman indicates that the veteran had been hospitalized 
during service as a result of combat injuries, but does not 
identify the nature of those injuries.  The claims file also 
includes statements from the veteran, dated subsequent to 
March 1989, in which he alleged that his current back 
problems were related to service, and that the on-the-job 
accident in 1986 aggravated a previously-existing back 
problem.


This evidence is new, in that these records were not 
associated with the veteran's claims folder when his claim 
was denied in March 1989.  However, this evidence is not new 
in the sense that these records present information that had 
not previously been known.  These records merely demonstrate 
that a back disability is currently manifested; this fact had 
been known in March 1989.  The RO's denial of the veteran's 
claim at that time was premised on the absence of evidence 
showing that degenerative arthritis of the dorsolumbar and 
cervical spines had been present either during service, or 
within one year after separation therefrom.  The evidence 
submitted since March 1989 does not furnish information in 
that regard, is no more than cumulative in nature as to the 
facts that had been of record previously, and does not serve 
to reopen the veteran's claim for service connection for 
cervical, thoracic, and lumbar spine disorders.  See Evans, 
supra, and Colvin, supra.

D.  Conclusion

Where a claim has not been reopened, VA may be obligated to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In 
this case, the veteran was notified, by means of the rating 
decisions, statements of the case, and supplemental 
statements of the case issued in the course of this 
adjudicatory proceeding, of the reason for the denial of his 
claims and of the need for evidence showing a link between 
his current disorders and his active service.  Moreover, 
here, unlike the situation in Graves, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could provide the new 
and material evidence needed to reopen his claims.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996). 



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.  The benefits sought on appeal as to that claim 
remain denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a deviated 
septum.  The benefits sought on appeal as to that claim 
remain denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for cervical, 
thoracic, and lumbar spine disorders.  The benefits sought on 
appeal as to that claim remain denied.  


REMAND

With regard to the veteran's claim for service connection for 
hemorrhoids, it is noted that his service medical records 
show that he was accorded treatment for that disorder while 
in service.  More recently, in a statement dated in June 
1998, a private physician noted that the hemorrhoids 
documented to have been present during service "have now 
evolved to become a fissure-in-ano."  The Board accordingly 
is of the opinion that additional development of the 
evidence, in the form of an examination in which the 
potential relationship between the veteran's inservice 
hemorrhoids and his current disability is reviewed, would be 
helpful.

The Board is also of the opinion that additional development 
of the veteran's claim for an increased rating for 
temporomandibular dysfunction would be of significant 
probative value.  As indicated above, the RO has determined 
that the veteran's headaches are a symptom of his service-
connected temporomandibular dysfunction, 

and has awarded a 10 percent disability rating on that basis; 
the Board, accordingly, has characterized this disability as 
temporomandibular dysfunction with headaches.  However, 
headaches are ratable as a separate disability, based on the 
nature and frequency thereof; see 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  A rating greater than the 10 
percent disability rating currently assigned may be 
appropriate under this criterion.  The Board finds that a 
review of pertinent clinical evidence in this regard, in 
order to identify the nature and frequency of the veteran's 
headaches, is warranted.

In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  The RO should, in accordance with the 
procedures applicable for residents of 
Canada, afford the veteran a special 
examination, by a physician who has not 
previously examined him, in order to 
ascertain, if possible, the etiology of 
any current fissure-in-ano or other 
similar disability.  In particular, the 
examiner should identify the nature of 
any such disorder that may currently be 
manifested, and, if any such disorder is 
identified, indicate whether it is as 
likely as not related to the veteran's 
service.  All tests indicated are to be 
conducted at this time, and all findings, 
and the reasons therefor, are to be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
veteran's claims folder is to be 
furnished to the examining physician 
prior to this examination, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
review of the claims folder was 
accomplished prior to this examination.


2.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for headaches 
since February 1997.  

3.  Following receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
since February 1997 pursuant to treatment 
accorded him for headaches.

4.  The RO should also advise the veteran 
that he may furnish lay evidence 
regarding the nature and frequency of 
these headaches.

5.  Following completion of the above 
actions, the RO should review these 
claims, and determine whether service 
connection for hemorrhoids (or, depending 
on the findings of the VA examination, a 
like disability), and an increased rating 
for temporomandibular dysfunction with 
headaches, can now be granted.  If these 
decisions remain in any manner adverse to 
the veteran, he should be furnished with 
a supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The cased 
should then be returned to the Board for 
further review as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof; see 38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
information.  No inferences as to the ultimate disposition of 
either of these claims should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



- 16 -


